Citation Nr: 1823968	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-36 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder disability post-operative arthroscopy with residual scars.

2.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder dislocations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
The Veteran




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 2004 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2015.  This matter was originally on appeal from rating decisions dated in February 2009 and August 2016 of the Department of Veterans Affairs (VA), Regional Office (RO).

The Board notes that the Veteran's representative submitted an Appellant's Post-Remand Brief with the issues presented for review which included the issues of entitlement to an effective date earlier than April 13, 2008, for a TDIU; entitlement to an evaluation in excess of 10 percent for mild head trauma with tension headaches; and entitlement to an initial disability evaluation in excess of 30 percent prior to September 28, 2011, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).  With respect to the earlier effective date for a TDIU, the Veteran was discharged from active duty on April 12, 2008.  By law, an effective day prior to the day after discharge from active military service may not be assigned inasmuch as the Veteran was still on active duty and, thus, drawing military pay.  As such, this issue is no longer on appeal.  With respect to the remaining issues, they are on appeal and will be the subject of a separate decision pending further development, including a videoconference hearing which was requested by the Veteran on his VA Form 9, Appeal to the Board of Veterans' Appeals, in September 2015.

In January 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is included in the claims file. 

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

The Veteran underwent VA examination in March 2015; however, pursuant to Correia, an additional VA right shoulder examination must be conducted.  In addition, as it has been a number of years since the last VA examination, the evidence of record is clearly stale. The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination. See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124   (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"]. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected right shoulder disability post-operative arthroscopy with residual scars that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA orthopedic examination of the right shoulder.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.   In accordance with the latest worksheets for rating shoulder disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.  With respect to range of motion testing, the right shoulder should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




